Title: John K. Kane to James Madison, 28 March 1836
From: Kane, John K.
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Philadelphia,
                                
                                28 Mar. 1836
                            
                        
                        
                        I do myself the honour of sending you a pamphlet explanatory of the proceedings of the late commission under
                            the treaty with France, of which I have printed a few copies for distribution. I have no hope that your leisure will
                            permit you to examine it; but I offer it to your acceptance as a testimonial of the profound respect with which I am, Your
                            very obedient and faithful servant,
                        
                        
                            
                                J. K Kane
                            
                        
                    